UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period EndedApril 1, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 1-4639 CTS CORPORATION (Exact name of registrant as specified in its charter) Indiana 35-0225010 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 905 West Boulevard North, Elkhart, IN 46514 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 574-293-7511 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of May 29, 2007: 35,884,265. CTS CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Earnings 3 - For the Three Months ended April 1, 2007 and April 2, 2006 Condensed Consolidated Balance Sheets 4 - As of April 1, 2007, and December 31, 2006 Condensed Consolidated Statements of Cash Flows 5 - For the Three Months Ended April 1, 2007 and April 2, 2006 Condensed Consolidated Statements of Comprehensive Earnings 6 - For the Three Months Ended April 1, 2007 andApril 2, 2006 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 6. Exhibits 26 SIGNATURES 27 2 Table of Contents PART I-FINANCIAL INFORMATION Item 1. Financial Statements CTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS - UNAUDITED (In thousands, except per share amounts) Three Months Ended April 1, 2007 April 2, 2006 Net sales $ 163,258 $ 150,493 Costs and expenses: Cost of goods sold 132,920 120,452 Selling, general, and administrative expenses 21,241 16,886 Research and development expenses 4,120 4,092 Loss/(gain) on sales of assets 29 (496 ) Restructuring charge — 1,962 Operating earnings 4,948 7,597 Other (expense)income: Interest expense (691 ) (1,111 ) Interest income 479 125 Other 386 3 Total other expense 174 (983 ) Earningsbefore income taxes 5,122 6,614 Income tax expense - Note J 1,076 1,574 Net earnings $ 4,046 $ 5,040 Net earningsper share - Note H Basic $ 0.11 $ 0.14 Diluted $ 0.11 $ 0.13 Cash dividends declared per share $ 0.03 $ 0.03 Average common shares outstanding: Basic 35,824 35,821 Diluted 40,410 40,234 See notes to condensed consolidated financial statements. 3 Table of Contents CTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS - UNAUDITED (In thousands of dollars) April 1, 2007 December 31, 2006* ASSETS Current Assets Cash and cash equivalents $ 36,364 $ 38,630 Accounts receivable, less allowances (2007 - $2,182; 2006 - $2,139) 101,671 106,012 Inventories, net - Note C 71,763 60,543 Other current assets 23,495 22,435 Total current assets 233,293 227,620 Property, plant and equipment, less accumulated depreciation (2007- $263,577; 2006 - $259,548) 94,082 96,468 Other Assets Prepaid pension asset - Note E 102,899 100,666 Goodwill 24,657 24,657 Other intangible assets 38,359 39,154 Deferred income taxes – Note J 33,298 37,401 Other 1,858 1,867 Total other assets 201,071 203,745 Total Assets $ 528,446 $ 527,833 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Notes payable $ 3,513 $ 5,425 Current portion of long-term debt – Note D — 186 Accounts payable 76,168 78,205 Accrued liabilities 42,501 41,865 Total current liabilities 122,182 125,681 Long-term debt- Note D 60,000 60,635 Other long-term obligations 22,668 22,494 Shareholders’ Equity Preferred stock - authorized 25,000,000 shares without par value; none issued — — Common stock - authorized 75,000,000 shares without par value; 53,766,073 shares issued at April 1, 2007 and 53,718,801 shares issued at December31, 2006 277,123 276,553 Additional contributed capital 28,304 27,899 Retained earnings 318,340 315,370 Accumulated other comprehensive loss (30,622 ) (31,283 ) 593,145 588,539 Cost of common stock held in treasury (2007 - 17,897,708 shares and2006 - 17,717,657 shares) (269,549 ) (269,516 ) Total shareholders’ equity 323,596 319,023 Total Liabilities and Shareholders’ Equity $ 528,446 $ 527,833 *The balance sheet at December 31, 2006, has been derived from the audited financial statements at that date. See notes to condensed consolidated financial statements. 4 Table of Contents CTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - UNAUDITED (In thousands of dollars) Three Months Ended April 1, 2007 April 2, 2006 Cash flows from operating activities: Net earnings $ 4,046 $ 5,040 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 5,772 6,687 Equity-based compensation – Note B 1,094 865 Changes in assets and liabilities: Accounts receivable 4,341 (3,216 ) Inventories (11,220 ) (366 ) Other current assets (980 ) (2,906 ) Prepaid pension asset (2,233 ) (1,197 ) Accounts payable and accrued liabilities 2,642 (1,825 ) Other 656 (453 ) Total adjustments 72 (2,411 ) Net cash provided by operating activities 4,118 2,629 Cash flows from investing activities: Capital expenditures (2,687 ) (2,479 ) Proceeds from sales of assets 36 513 Net cash used in investing activities (2,651 ) (1,966 ) Cash flows from financing activities: Payments of long-term debt (857 ) (34,165 ) Proceeds from borrowings of long-term debt — 34,040 Increase (decrease) in short-term notes payable (1,912 ) 825 Dividends paid (1,076 ) (1,076 ) Other 36 39 Net cash used in financing activities (3,809 ) (337 ) Effect of exchange rate on cash and cash equivalents 76 282 Net increase (decrease) in cash and cash equivalents (2,266 ) 608 Cash and cash equivalents at beginning of year 38,630 12,029 Cash and cash equivalents at end of period $ 36,364 $ 12,637 Supplemental cash flow information Cash paid during the period for: Interest $ 228 $ 559 Income taxes—net $ 162 $ 1,360 See notes to condensed consolidated financial statements. 5 Table of Contents CTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS - UNAUDITED (In thousands of dollars) Three Months Ended April 1, 2007 April 2, 2006 Net earnings $ 4,046 $ 5,040 Other comprehensive earnings: Cumulative translation adjustment 1 535 Amortizationof retirement benefit adjustments (net of tax) 660 — Comprehensive earnings $ 4,707 $ 5,575 See notes to condensed consolidated financial statements. 6 Table of Contents NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS - UNAUDITED April 1, 2007 NOTE A - Basis of Presentation The accompanying condensed consolidated interim financial statements have been prepared by CTS Corporation (CTS or the Company), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to such rules and regulations.The unaudited condensed consolidated interim financial statements should be read in conjunction with the financial statements, notes thereto, and other information included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. The accompanying unaudited condensed consolidated interim financial statements reflect, in the opinion of management, all adjustments (consisting of normal recurring items) necessary for a fair statement, in all material respects, of the financial position and results of operations for the periods presented. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Actual results could differ materially from those estimates.
